 
 
I 
111th CONGRESS
1st Session
H. R. 2725 
IN THE HOUSE OF REPRESENTATIVES 
 
June 4, 2009 
Mr. Holt (for himself, Mr. Himes, Mr. Rodriguez, Mr. Israel, Mr. Adler of New Jersey, and Mr. Massa) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a 5-year extension for the real property standard deduction and to adjust such deduction for inflation. 
 
 
1.Modification of real property standard deduction
(a)ExtensionSubparagraph (C) of section 63(c)(1) of the Internal Revenue Code of 1986 is amended by striking in 2008 or 2009 and inserting after December 31, 2007, and before January 1, 2015,.
(b)Adjustments for inflationParagraph (4) of section 63(c) of such Code is amended by striking and at the end of clause (i), by striking the period at the end of clause (ii) and inserting , and, and by inserting after clause (ii) the following:

(iii)calendar year 2008 in the case of dollar amounts contained in paragraph (7)(B)..
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2009.  
 
